Title: From George Washington to Armand, 13 October 1789
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de


          
            Dear Sir
            New-York Octr 13th 1789
          
          I have been honored with the receipt of your letters of the 5th October 1788  and 18th June last—the former I only received a few days ago by Major de Berdt.
          In answer to your observations respecting the monies due to your Officers from the United States, I can only express my regret that the political circumstances of the country have not heretofore capacitated a more punctual compliance with its engagements—But as there is a prospect that the finances of America will improve with the progression of its government, I can not but entertain a belief that the cause of the complaint will be removed and Confidence restored to our public Creditors—The measures to effect this desireable purpose must be proportioned to the means we possess: and altho’ they may be slow, yet I trust they will be certain in their operation—I shall add to your satisfaction by informing you that the political affairs of the

United States are in so pleasing a train as to promise respectability to our Government and happiness to our Citizens.
          The opposition offerd to the reform of our federal Constitution has in a great measure subsided and there is every reason to predict political harmony and individual happiness to the States and Citizens of confederated America.
          The Revolution announced by the intelligence from France, must be interesting to the Nations of the World in general, and is certainly of the greatest importance to the Country in which it has happened—I am persuaded I express the sentiments of my fellow Citizens, when I offer an earnest prayer that it may terminate in the permanent honor and happiness of your government and people.
          I am much obliged by the flattering and affectionate sentiments expressed in your letters—and I request you to believe that I am with great regard Dear sir your most obedient Servant
          
            Go: Washington
          
        